Citation Nr: 0804475	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  99-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury to include arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss with vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand issued in February 2007.  
This matter was originally on appeal from rating decisions 
issued in September 1998 and January 1999 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board previously denied the issues on appeal in a June 
2004 decision.  The veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2006, the Court issued a memorandum decision, which vacated 
the June 2004 Board decision and remanded the claims to the 
Board for readjudication.

In February 2007, the Board remanded the issues on appeal to 
the RO for further notification and development.  The matter 
now returns to the Board following such remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the February 2007 Remand, the Board instructed the RO to 
submit a request to the U.S. Army & Joint Services 
Environmental Support Group (ESG) and/or U.S. Army and Joint 
Services Records Research Center (JSRRC, formerly CURR) in 
order to search for credible supporting evidence pertaining 
to the occurrence of the veteran's claimed stressor events.  
The Board also instructed the RO to state for the record that 
it was unable to comply with the request due to the veteran's 
failure to provide the necessary information, if applicable.    

The record shows that the RO sent correspondence to the 
veteran in March 2007 asking him for more information 
regarding his claimed stressor events.  The RO sent follow-up 
correspondence in June 2007 that advised the veteran that it 
had not received a response from him regarding the request 
for stressor details concerning his claim for PTSD and, 
consequently, the RO was unable to submit a request to 
confirm any alleged stressor to the JSRRC.  The record, 
however, reflects that the veteran subsequently submitted 
additional information describing his claimed stressor events 
in June 2007.  In the June 2007 statement, the veteran 
described, among other things, seeing a man beaten to death 
by Vietnam police on Thanksgiving Day and being blown into 
the air when leaving the latrine after explosives were set 
off by his commanding officer on the day before he was sent 
home.  Although a handwritten notation reads that no 
verifiable stressor was given (i.e., no dates, no units), the 
Board observes that the veteran has provided enough 
information with respect to these particular incidents when 
considered with the information already contained in the 
service records to submit a request to appropriate 
authorities.      

Additionally, while this case was in remand status, the 
veteran submitted a copy of a decision from the Social 
Security Administration awarding him disability benefits due 
to his claimed arthritis involving the right shoulder, 
hearing loss, and dizziness.  However, the medical records 
associated with the award of social security disability 
benefits are not of record and no attempt to obtain such 
records has been made.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

For the foregoing reasons, the Board finds that another 
remand is necessary in order that the RO may fully comply 
with the February 2007 Board Remand order and ensure that all 
development contemplated under the VCAA is satisfied.  
Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should submit a request to the 
U.S. Army & Joint Services Environmental 
Support Group (ESG) and/or U.S. Army and 
Joint Services Records Research Center 
(JSSRC, formerly CURR) to search for 
credible supporting evidence pertaining to 
the occurrence of the veteran's claimed 
stressor events.  
 
Please note that the veteran has reported 
seeing a man beaten to death by Vietnam 
police on Thanksgiving Day and, later, 
being blown into the air when leaving the 
latrine after explosives were set off by 
his commanding officer on the day before 
he was sent home from Vietnam.  Service 
records reveal that the veteran was 
assigned to 183dAvnCo 223dAvnBn APO 96312 
on Thanksgiving Day in 1966, which is the 
only year that the Thanksgiving holiday 
would have occurred while the veteran had 
foreign service.  The veteran was also 
assigned to 183dAvnCo 223dAvnBn APO 96312 
on the day before he was sent home from 
Vietnam in July 1967.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to that 
effect should be placed in the veteran's 
claims folder.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



